 INTL. PRINTINGPRESSMENLOCAL 38International Printing Pressmen and Assistants Unionof North America,St. Louis Web Printing Press-men and Flymen'sLocal No. 38,AFL-CIOandBelleville News Democrat,Inc. Case14-CC-593December17, 1970DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn August 11, 1970, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that Respondent had not engagedincertainunfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Employerfiled exceptions to the Decision and a supportingbrief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as itsOrder therecommend-ed Order ofthe Trial Examinerand hereby orders thatthe complaint herein be, and it herebyis, dismissed inits entirety.iOn September2,1970,the General Counsel filed exceptions to theTrial Examiner'sDecision and a supporting brief Thereafter,on October26, 1970, the General Counsel filed a motion to withdraw his exceptions tothe Decision and to dismiss the complaint,in light of the Board's decisioninBellevilleNews Democrat, Inc,185NLRB No 140.There the Boardconcluded that the Employer'spressmen had been effectively withdrawnfrom the multiemployer unit represented by Pressmen'sLocal 113 and thata question exists concerning the representation of certain of the employeesof the Employer On November 4, 1970,the Employer filed a statement inopposition to the General Counsel's motion,contending essentially that theBoard'sdetermination in the case cited by the General Counsel has nobearing on the instant proceeding.The General Counsel's motion towithdraw his exceptions to the Trial Examiner's Decision is herebygranted In viewof ourdisposition of this case,we need not pass upon theGeneral Counsel'smotion to dismiss the complaint hereinTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE337MARION C. LADWIG,Trial Examiner: This case was tried atSt. Louis, Missouri, on June 29, 1970,' pursuant to a chargefiled onMay 15 byBelleville News Democrat,Inc., hereincalled the Belleville News, and pursuant to a complaintissued on June 2. The primaryissueiswhether Respondent,International Printing Pressmen and Assistants Union ofNorth America, St. Louis Web Printing Pressmen andFlymen's Local No. 38, AFL-CIO, herein called Local 38,violated Section 8(b)(4Xi)(ii)(C) of the National LaborRelations Act, as amended, by striking and picketing withan object of forcing or requiring the Belleville News torecognize and bargain with it as the representative of thenewspaper's pressmen.Upon the entire record,2 including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the BellevilleNews, and the closingargumentsmade by Local 38 at thetrial,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAND THE UNIONSINVOLVEDThe Belleville News,an Illinois corporation,is engaged inthe publication of a daily newspaper. It subscribes tointerstate news services,publishes nationally syndicatedfeatures,advertises nationally sold products,and annuallyhas a gross revenue in excess of $200,000. Accordingly, Ifind that it is a person engaged in commerce or in anindustry affecting commerce, and is an employer, withinthemeaning of Section 8(b)(4) and Section 2(2), (6), and(7) of the Act. Local 38,aswell as Belleville PrintingPressmen'sUnion No.113, herein calledLocal113 (alsoaffiliated with International Printing Pressmen and Assist-ants Union of North America, herein called the Interna-tional),are labor organizations within the meaning ofSection 2(5) and Section 8(b)(4) of the Act.II.THE ALLEGEDUNFAIRLABORPRACTICESA.Background1.MultiemployerbargainingFor many years,the BellevilleNewshas been a memberiAll dates, unless otherwise indicated,are in 19702The General Counsel's and Belleville News'separatemotions tocorrect the record,each datedJuly 17,are granted and the transcript iscorrected accordingly187 NLRB No. 57 338DECISIONS OF NATIONAL;LABOR RELATIONS BOARDof an informal association called the Belleville EmployingPrinters,herein called the Association.BellevilleEmployingPrinters,122 NLRB 350 (1958). In 1959,Local 113 (theBelleville Local)was certified as the bargaining representa-tive of "All letterpress,gravure,and newspaper pressmen,and apprentices and helpers" employed byemployermembers of the Association.At that time,the Associationconsisted of the Belleville News and another newspaperpublisher,plus four commerical punting companies.The Association continued to bargain periodically withLocal 113.In 1967 it engaged in joint negotiations withLocal 113 and PrintersLocal 47 (affiliated with a differentInternational,the I.T.U.). Aspreviously,Local 113 in 1967sent"termination"or "reopening"notices to the individualemployers,and signed separate(identical) contracts withthem,following the multiemployer bargaining.Local 113's1967 contract with the Belleville News expired April 30,1970.2.Transfer of membershipInMay 1969, when the Belleville News was the onlynewspaper publisher in the Association (the other fouremployers being commercial printing companies), voteswere taken to permit the six Belleville News pressmen totransfer their membership from the "mixed" (commercialand newspaper) Local 113 in Belleville, to the "newspaper"Local 38 in St. Louis. In a regular meeting, the Local 113members voted to permit the newspaper pressmen to decidewhether they wished to transfer their membership to Local38,and the six Belleville News pressmen then votedunanimously in the meeting to make the transfer. All six ofthem (including the foreman, Robert J. Grunewald) joinedLocal 38. Thereafter, Local 113 refrained from administer-ing the 1967-1970 contract with the Belleville News, andLocal 38 (and the International) sought the Belleville Newsto recognize the transfer of membership. Fearing increasedcosts if its pressmen were represented separately by the St.Louis newspaper local, the Belleville News declined.3.Refusal to recognize Local 38 representativesOn May 22, 1969, soon after the votes on the transfer ofmembership, the International's secretary-treasurer, Alex-ander J. Rohan, wrote the Belleville News a letter, statingthat the International's board of directors had approved thetransfer of the Belleville News pressmen's membership toLocal 38, which "will be responsible for the administration"of the current pressmen contract. About 2 days later, Local38's Secretary-Treasurer Charles Etwert telephoned Belle-villeNews General Manager Fred J. Kern, seeking ameeting to discuss administering the contract. As testifiedby Kern, "I replied courteously that we had a contract with113 and we would honor the contract." Kern refused tomeet with the Local 38 officials.Next, on June 17, 1969, Local 38 President Alex Fngowrote the Belleville News a letter, advising that Local 38"willadminister the collective-bargaining agreement"between the Belleville News and Local 113 until theagreement expires on April 30, whereupon Local 38 "willassume exclusive representative status and engage inbargaining for a new contract." When the Belleville Newsstilldeclined,Local 113 wrote it a letter on August 25, 1969,designating the Local 38 officials,Etwert and Frigo, as theLocal 113 representatives to administer the agreement. TheBellevilleNews still declined to recognize the Local 38officials.As a result of Local 113 abandoning the servicing of itsBellevilleNews agreement with its own officers,and theBelleville News refusing either to recognize Local 38 as thebargaining representative or to deal with the Local 38officersas the designated Local 113 representatives toadminister the agreement, the 1967-1970 agreement wasnot administered during the last 11-1/2 months of its term.On February 18 Local 38 wrote to the Belleville Newsadvising that Local 38 "has been designated by a majorityof your pressroom employees,"stating that this is anappropriate bargaining unit,demanding recognition, andrequesting a time and place to begin bargaining. TheBelleville News did not answer the letter.B.RepresentationProceedingOn February 18 Local 38 filed a petition for an election,inBellevilleNews Democrat, Inc.,Case 14-RC-6376, for aunit of six employees,including"all pressroom employeesincluding apprentices."A notice of the representationhearing was sent to Local 113, which responded to a Boardagent "that we did not represent them,and we had no wishto represent"the Belleville News pressmen.The hearing inthe representation case was held in April, and Local 113 didnot intervene or participate in the proceeding.On May 6,the Regional Director dismissed the petitionfor an election, ruling that neither Local 38 nor Local 113had unequivocally withdrawn from multiemployer bargain-ing.Local 38 filed a request for review with the Board onMay 15, the Board granted the request on June 24, and therepresentation case is now pending before the Board.C.1970 NegotiationsOn FebruaryI I-a week before the election petition wasfiled by Local 38-Local 113 gave a written notice (signedby Charles Etwert as "Representative") to theBellevilleNews of the termination of the 1967-1970 "agreement withBellevilleNews Democrat on its terminationdate,April30," and stating, "This notice shall serve topreclude anyextension or renewalof said contract and shall serve toterminate the entire agreement and each andevery provisionthereof."(Emphasis supplied.) Nearly 3 weeks later, onMarch 2, Local 113 sent to each of the four commercialprinting employers in the Association-but not to theBellevilleNews-a letter stating that the contract expireson April 30 and proposing changes to be negotiated.Also on March 2, the Association (comprising theBelleville News and the four commercial printing employ-ers)held a "strategy"meeting for the forthcomingnegotiationswith Local 113 and Printers Local 74. Astestified by Belleville News General Manager Kern, thecommercial printing employers discussed the fact that theyhad not received the "termination notices" fromLocal 113.Kern (whose company had received not only Local 38'sFebruary 18recognition demand and petition for anelection,but also Local 113's notice that there would be no INTL. PRINTINGPRESSMENLOCAL 38extensionor renewal of the 1967-1970 agreement with theBellevilleNews)discussed with the commercial printersLocal 38's "encroachment" at the newspaper publishingcompany. The employers discussed which of theBellevilleNews pressmen could have been the leader in moving theirmembership to Local 38. Kern stated that he stillrecognizedLocal 113, "that's all we can do is recognize theunion that we have had a contract with for years." TheAssociationmembers designated Raymond L. Erwin,owner of Erwin Printing Company, to act as spokesman forthe employers.About March 4, Association Spokesman Erwin toldLocal 113 Secretary Gilbert Bibee that his proposals werelike the Printers Local 74's demands, and suggested that theAssociation proceed with bargaining with Local 74. Bibeeagreed. The Association reached an agreement with Local74 about the middle of April. Erwin then spoke again toBibee,reported the agreement with Local 74, and proposedthatLocal 113 accept the new provisions, with somemodification of the pension plan. Sometime between thenand May 1, Bibee reported to Erwin that the pressmen hadagreed tothe contract revisions, with the exception of thepension system.Itwas sometimeafterMay 1 when Erwinand Local 113 agreed on the pension provisions, andreconciled some differences over contract language. Theagreementhad not been approved by the International, norsigned by the Association members, at the time of trial onJune 29.In these informal negotiations between the Associationand Local 113, there was no mention of the newspaperpressmenat the Belleville News. In the first part of June,Local 113 Secretary Bibee told Association SpokesmanErwin "that he did not want anything to do with the[Belleville] News Democrat contract."D.Announcementof Increased BenefitsOn May 1, when the representation proceeding involvingthe BellevilleNews pressmen were still pending before theRegional Director, General Manager Kern calleda meetingof the six pressmen. He announced that a new contract hadbeen reached with Local 113, and described the increasedwages andother benefits (including pensions, on which theAssociation and Local 113 hadnotreached an agreement atthat time).The pressmen did not respond until theydiscussedthe announcementamong themselves,and askedfor a meetingwith Kern. They then asked Kern why theyhad not been given an opportunity to negotiate, and (inKern's words) "my answer was that as a member of [Local ]38 they weren't even the union that was recognized, howcould they be on the [negotiating] committee." Thepressmencomplained that they had been presented with nocontract to vote on, and that nothing had been submitted tothem.As credibly testified by Foreman Grunewald (amember of Local 38), the pressmen stated that they did notknow of any ruling in the representation proceeding, andthat becauseof their membership in Local 38, they did notknow if they could accept the pay increase. Kern stated,"We're going to start paying it . . . because we feel that wehave a valid contract with [Local] 113. Now, if you fellowswant to tearup the paychecks, that's O.K."E.Demotionof Grunewald339On the afternoon of May 1, following the announcementof a new agreement with Local 113, Editor and PublisherRobert L. Kern and his son, General Manager Kern, held aconference with Pressroom Foreman Grunewald in EditorKern'soffice.Grunewald (a Mormon minister whoimpressed me as an honest, forthright witness) crediblytestified as follows: The conference lasted a little more than40 minutes. Editor Kern "told me that he was verydispleased with my conduct as a foreman" because "I hadan obligation . . . to come to them and tell them of thesituation that had happened in the pressroom . . . that wehad gone to Local 38 . . . so that it could have beenstopped or nipped in the bud." Editor Kern stated thatLocal 38 may be the undoing of the newspaper, "that theycould not afford the conditions that the Post Dispatch had"(in St. Louis, under a Local 38 agreement). "He told me... that I was the leader of this movement to Local 38, andthat they could no longer trust me with this responsibility asforeman and they were demoting me from the status offoreman to a journeyman pressman." Kern said thatGrunewald would have ajob there as long as he wanted one"or as long as there was a News Democrat," stating: "We'renot going to fire you, but we won't be able to trust you anymore. We will be afraid to turn our back on you, you knifedus in the back, between the sixth or seventh and eighth rib."Kern then called Grunewald "the Judas Goat that led theseother five men to the slaughter," that "they couldn't evertrustme again and they would watch me like a hawk," that"they just couldn't afford these kind of conditions that areover in the St. Louis union," that "the News Democrat mayclose its door," and added: "You're the one who isresponsible, when our doors are closed and these men areout of work, remember it is on your conscience that you arethe cause of this, that you created this. And when theirchildren are hungry, that you are the one responsible."Kern also called Grunewald a "bastard," and told him:"There is something wrong with you," and pointing to thehead,Kern said, "You're sick, you're sick." Grunewaldresponded, "If this is thewayyou thought about me, I justcould not continue working for you and I quit." (PresidentKern did not testify. General Manager Kern testified thatthemeeting lasted about 35 or 40 minutes, and that hisfather did most of the talking, telling Grunewald, "We tookyou in and put you on the management team and you havein effect betrayed us. . . . You have meddled in unionmatters . . . . You have become a Judas Goat that led thepressmen" into Local 38, which Grunewald did not deny.Grunewald was demoted to journeyman. Grunewald "wastold that we thought he was mentally sick and he hadbetrayed us.. . . My father said that. And that ended theconversation, or approximately ended the conversation."General Manager Kern also testified that Grunewald wastold "that if Local 38 imposed the Post Dispatch contracton the News Democrat, we would go out of business orhave to close our doors," and if the company closed itsdoors, it would be Grunewald's fault. Kern further testifiedthatGrunewald was told that they had thought someoneelsewas the leader in the move to Local 38, but theychecked into it and had found out that he was the man who 340DECISIONS OF NATIONALLABOR RELATIONS BOARDwas behind it. General Manager Kern did not appear to beas forthrighta witnessas Grunewald.)F.Callingof Strikeand PicketingThat Friday afternoon, May 1, after leaving the plant,Grunewald telephoned Shop Steward Charles Yocks andreported that he had quit and the circumstances. Yocksimmediately reported the situation to Local 38 PresidentFrigo.The next Monday morning, May 4, Local 38contacted its attorney, and thereafter called a specialexecutive board meeting for May 7. As credibly testified byPresident Frigo, the Belleville News pressmen appeared atthemeeting, reported what had transpired, and "statedtheir position that they wanted to take a strike vote becausethey felt they did not want the same thing to happen tothem that happened to Brother Grunewald." The executiveboard voted unanimously to strike. The next day, May 8,Local 38 ordered picket signs, reading:NOTICE TO THE PUBLICBELLEVILLE NEWS DEMOCRAT HAS COERCED ANDDISCRIMINATEDAGAINST ITS EMPLOYEES BECAUSE OF THEIRMEMBERSHIP INAND ACTIVITIES ON BEHALF OFST. LOUIS WEB PRINTINGPRESSMENAND FLYMEN'SUNION NO. 38Local 38's regular membership meeting was held onTuesday, May 12. The membership approved the executiveboard's recommendation to strike, and set the date forFriday,May 15, to allow time for the picket signs to bedelivered, and because the Belleville News pressmen's"workweek would be ended by Friday, they would have afullweek in." Prior authorization for the strike had notbeen given by the International's board of directors. Thestrikewas not sanctioned by the International, and theInternational paid no strike benefits.After the May 12 membershipmeeting,President Frigonotified the International.A day later, on May 13,International Representative Robert J. Callahan arrived byplane, and Frigo met him at the airport. According toFrigo's credited and undisputed testimony, Frigo hadCallahan (who was not a member of Local 38) meet withthe Local 38 lawyer, who told Callahan "that he was not arepresentative of Local 38, that if he went over there [toconfer with the Belleville News] he went over there as arepresentative of the International Union, and he hadnothing whatsoever to do with [Local 38 ].. . . We told himthat the reason for picketing was for the unfair laborpractice that the employer had committed," and that hewas not to tell them that Local 38 was striking forrecognition.International Representative Callahan met with GeneralManager Kern on May 14, and despite Local 38'sinstructions to him, Callahan (as credibly testified by Kern)"told me that he was there for the purpose of negotiating acontract between Local 38 and the Belleville NewsDemocrat. And I told him that we believed we had acontract with Local 113 and couldn't have a contract with38.He stated that he had instructed 113 not to give us acontract," and that he would negotiate a contract whichwould be different from the one the Post Dispatch had inSt.Louis. "He further stated that 113 did not any longerhave jurisdiction over the pressmen at the Belleville NewsDemocrat, that 113 had been designated by the Interna-tional as a commercial union." Kern complained that theInternational's action would destroy Local 113 and stated"that we needed a local on our side of the river composed ofpeople from our area who have interest in our area. So,after that, he . . . said, `What's this about the firing of yourforeman?'And I said, 'Well, he was not fired, he quit.' Andhe said, 'Well . . . I'm not threatening you with a strike, but38 has authorized a strike against the News Democrat."Kern testified that this mention of the strike vote "came infairly close to the end of the conversation." (I discredit hislater testimony, when questioned by the Belleville Newscounsel,that a strike vote was mentioned earlier in theconversation.) Callahan did not testify.The next morning, May 15, Local 38 began picketing theBellevilleNews facility, using the signs which had beenordered on May 8. Later that day, the Belleville News filedthe charge herein. Local 38 received a copy of the charge onMonday, May 18, and later that week, on May 22, wrotethe Belleville News a letter "for the purpose of discussingwith you appropriate steps to be taken . . . to remedy theacts of discrimination and coercion." The letter accusedBellevilleNews of demoting and discharging Grunewaldfor inducing other employees to join Local 38, calling him a"Judas bastard" because he failed to report that thepressroom employees had become members of Local 38,engaging in "a campaign of espionage and intimidation" inan effort to find out who was the "ringleader," promisingand affording benefits to its employees "in order to inducethem to drop their membership in Local 38," and "deprivedemployees of benefits, restricted conversation amongemployees, threatened employees with a shutdown ofoperations and further threatened employees of discharge ifthey continued their membership in Local 38." The letterstated that the sole objective of the picketing was to protectthediscriminatoryactions and to informthe public;disclaimed any objective of recognition, organization orbargaining; and disowned any statementby anyperson tothe contrary. The letter concluded:The picketing by Local 38 is unrelated to the question ofrepresentation of pressmen in your employ and theUnion has submitted such matter for determination bythe National Labor Relations Board and this is the soleavenue which Local 38 has invoked or intends to invokefor adjudication of that matter.Local 38 did not make any personal contacts with theBellevilleNews concerning the strike or picketing and theBelleville News did not respond to the May 22 letter in aneffort to resolve the strike.On June 22, after the picketing was enjoined in a Section10 injunction proceeding on June 15, Local 38 filed acharge,BellevilleNews Democrat, Inc.,Case 14-CA-5665,alleging that the Belleville News violated Section 8(a)(1)and (3) by coercing and discriminating against the INTL PRINTING 'PRESSMENLOCAL 38341employees for supporting Local 38, by demoting Grune-wald for failingto engagein unfair labor practices, bydischarging Grunewald from his journeyman job becauseof his membership and activity on behalf of Local 38, andon andsinceJune 15, discharging all five of the strikingpressmenbecause of their union support and "because theyengaged ina strike in protest against the unfair laborpractices." The charge was still pending at the time of trial.G.Alleged Unlawful ObjectThe Belleville News claimed that it had a new, bindingcontract covering its pressmen at a time when Local 113was no longer claiming to represent them, and while arepresentation proceeding involving them was pendingbefore the Regional Director. The evidence also shows thaton thesameday Belleville News General Manager Kernannounced the new contract and stated his determinationto start paying the increased wages-over the protests ofthepressmen-his father, Editor Kern, used abusivelanguage toward the Local 38 member, Gruenwald.However, the issue is not whether Editor Kern's conductand other alleged Belleville News conduct violated the Act,or whether the conduct was designed to cause the otherLocal 38 pressmen to strike in protest (enabling theBellevilleNews to replace the Local 38 members and thendeny themreinstatementafter the strike). The issue iswhether these asserted grounds were merely a pretext orwhether Local 38 engaged in the strike with also an objectof seeking recognition and bargaining.Local 38 contends that its strike and picketing, asindicated on the picketsignsthemselves, and as fullyexplainedin itsMay 22 letter to the Belleville News, wassolely to protest the Company's asserted coercion anddiscrimination against the Local 38 members. "To say thata union cannot picket to protest unfair labor practicesbecause it is processing a petition through the Board is tofrustrate the very fundamental purposes of the Act." TheGeneral Counsel takes no position on whether or not theBellevilleNews was violating the Act. In his brief, he statesthathe "takes no position with respect to whetherrecognition and bargaining was Respondent's sole picket-ing objective." However he contends that "it is clear that atleastan object of Respondent's picketing was as proscribedby Section 8(b)(4)(C) of the Act." (In the Belleville Newsbrief, the evidence of Editor Kern's abusive language toGrunewald is completely ignored.) Both the GeneralCounsel and the Belleville News contend that the timingand circumstances of the picketing, and the actions ofInternational Representative Callahan, reveal an unlawfulobject.The evidence shows that Local 38 had previously reliedsolely on lawful means to obtain separate representation ofthe BellevilleNews pressmen. After continued refusal bythe Belleville News to recognize the transfer of membershipor to permit Local 38 or its officers to administer the Local113 agreement until its April 30 termination date, Local 38filed the petition for an election. Thereafter, when theRegionalDirectordismissed the petition,Local 38continued to process the representation proceeding beforethe Board, where the matter is now pending, after theBoard's grant of review.Despite this lawful background, the General Counselcontends that after the Regional Director's May 6 dismissalof Local 38's petition, Local 38 "saw that possibly their yearlong efforts might be unsuccessful and following Callahan'slastminute, unsuccessful effort to force the Employer tocapitulate, Respondent resorted to its threatened strike andpicketing." I do not draw this inference. It is true that theexecutive board met and voted to strike on May 7, 1 dayafter the dismissal of the petition. However, that was aspecial meeting, specifically called on May 4 (2 days beforethe dismissal of the petition) to deal with the situation at theBellevilleNews. The Belleville News pressmen attended,described what had happened, and "stated their positionthat they wanted to take a strike vote because they felt theydid not want the same thing to happen to them thathappened to Brother Grunwald.." I therefore find that theunanimous strike vote, taken at that special meeting, wasprovoked by the Belleville's asserted misconduct, not by thedismissal of the petition.The credited and undisputed evidence shows that Local38 (apparently aware, from legal advice, that any picketingat the time would be suspect), specifically informedInternational Representative Callahan that he was not arepresentative of Local 38, and that if he conferred with theBelleville News, "he went over there as a representative ofthe International Union," and not of Local 38. Callahanwas further advised that the reason for the Local's strikevote was the employer's unfair labor practices, and not togain recognition. Yet the next day, May 14, Callahan metwith General Manager Kern and said "he was there for thepurpose of negotiating a contract between Local 38 and theBellevilleNews Democrat." Even so, Callahan did notthreaten Kern with a strike if Kern did not recognize Local38. Nothing was said about a strike until "fairly close to theend of the conversation," when Callahan asked (as Kerntestified), "What's this about the firing of your foreman,"and advised that Local 38 had taken a strike vote.Although the General Counsel and the Belleville Newscontend that International Representative Callahan wasacting as Local 38's agent, Local 38 made it clear toCallahan on the day before, and to the Belleville News onMay 22, that Callahan was not. (The International, aseparate entity from the Local, was not charged withsponsoring or participating in the strike or picketing.) I findthat the General Counsel has failed to prove that Callahanacted as Local 38's agent. However, even assuming that theLocal was responsible for Callahan's actions, the evidenceshows that Callahan merely attempted to resolve therepresentation dispute, but did not threaten to strike forrecognition and bargaining. He mentioned the strike voteonly in connection with the discharge of the foreman.Having considered all the evidence and arguments,having credited the testimony that the strike was called toprotest the Belleville News' purported misconduct, andhaving found no evidence which would indicate that Local38 would not have discontinued the strike and picketing iftheassertedcoercionand discrimination had beenremedied, I find that the General Counsel has failed toprove that the strike and picketing were unlawfullymotivated, with an object of compelling recognition and 342DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining.No violation of Section 8(b)(4)(C)has thereforeAccordingly,on the basis of the foregoing findings andbeen established.conclusions, and on the entire record,Irecommendpursuant to Section 10(c) of the Act, issuance of theCONCLUSIONS OF LAWfollowing:The General Counsel has failed to prove that Local 38violated Section8(b)(4)(C) of the Act by striking andpicketing the Belleville News.ORDERThe complaint is hereby dismissed in its entirety.